DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment and argument filed on 04/21/2022.
Status of the Claims
Claims 1, 19, 29 and 30 have been amended. Claims 3, 20 are canceled. Claims 1, 2, 4-19, and 21-30 are pending.
Response to Arguments and Examiner’s Remarks
Applicant’s arguments along with the amendment following the Applicant Initiated Interview dated 04/11/2022 have been carefully considered. A thoughtful review of the cited in view of the amendment does not show the combination features requiring transmitting, to a positioning entity, one or more reports including identifiers of the subset of subbands that cleared the CCA procedure. Applicant agrees the UE reports a positioning-related measurement value on both bands (UE independently report a positioning-related value on an unlicensed band and a positioning-related value on a licensed band) however, the cited prior arts do not teach identifiers of the subbands cleared the CCA procedure.
While a further review of cited Lee’s reference US 2018/0054792 A1 teaches that the entire spectrum (shared spectrum) is divided in plurality of subbands (narrow frequency bands) and CCA procedure is performed on the subbands, Lee discloses configuring a transmission bandwidth of PRS and transmitting resource blocks (RBs) to selected bands, (see Lee [0085]); but it does not disclose the combination of features that provide one or more reports including identifiers of the subset of subbands that cleared the CCA procedure.
A new search found Pub. No.: 2018/0115993 A1 to Porat titled Clear Channel Assessment (CCA) Level Within Wireless Communications discloses plurality of subbands and determination of subbands using first CCA level or a second CCA level based on the at least one of the number of sub-bands of the plurality of sub-bands of the communication channel or the bandwidths of the plurality of sub-bands of the communication channel. However, Porat does not disclose the combination of features that provide one or more reports including identifiers of the subset of subbands that cleared the CCA procedure.

Claims 1-2, 4-19 and 21-30 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, a search has been performed and no prior art is found that, alone or in combinations, discloses the required combinations of featured recited including identifiers of the subbands cleared the CCA procedure. A careful review of the cited art in view of the amendment does not show the combination features requiring transmitting, to a positioning entity, one or more reports including identifiers of the subset of subbands that cleared the CCA procedure. While Applicant agrees that Lee’s UE reports a positioning-related measurement value on both bands (UE independently report a positioning-related value on an unlicensed band and a positioning-related value on a licensed band) however, the cited prior arts do not teach the required limitations. A further review of cited Lee’s reference US 2018/0054792 A1 teaches that the entire spectrum (shared spectrum) is divided in plurality of subbands (narrow frequency bands) and CCA procedure is performed on the subbands; Lee discloses configuring a transmission bandwidth of PRS and transmitting resource blocks (RBs) to selected bands, (see Lee [0085]); but Lee does not disclose the combination of features that provide one or more reports including identifiers of the subset of subbands that cleared the CCA procedure. Therefore, claim 1 is allowed. Independent claims 19, 29 and 30 reciting similar limitations are allowed for the same reasons. Thus, claims 1-2, 4-19 and 21-30 are allowed.

Other prior arts
A new search found Pub. No.: 2018/0115993 A1 to Porat titled Clear Channel Assessment (CCA) Level Within Wireless Communications discloses plurality of subbands and determination of subbands using first CCA level or a second CCA level based on the at least one of the number of sub-bands of the plurality of sub-bands of the communication channel or the bandwidths of the plurality of sub-bands of the communication channel. However, Porat does not disclose the combination of features that provide one or more reports including identifiers of the subset of subbands that cleared the CCA procedure.
Pub. No.: US 20190075581 A1 to Salem et al. discloses base station persistently performs CCA, and unlicensed spectrum sub-band following a successful LBT procedure.
Pub. No.: US 20190075581 A1 to Zhang et al. discloses sub-band information of the scheduled wireless channel(s) of the Wi-Fi link and CCA procedure indicating that the scheduled wireless channel(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/16/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414